Case 19-41154-bem        Doc 208     Filed 08/16/21 Entered 08/16/21 17:06:54              Desc Main
                                    Document     Page 1 of 14



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

  IN RE:
                                                         CHAPTER 11
  AMERICAN BERBER, INC.
                                                         CASE NO. 19-41154-BEM
           Debtor.

 NOTICE OF HEARING ON DEBTOR’S MOTION TO DISMISS DEBTOR’S CHAPTER
     11 CASE PURSUANT TO SECTION 1112(b) OF THE BANKRUPTCY CODE

         PLEASE TAKE NOTICE that on August 16, 2021, American Berber, Inc. (“Debtor”)
 filed its Motion to Dismiss Debtor’s Chapter 11 Case Pursuant to Section 1112(b) of the
 Bankruptcy Code (the “Motion”).

         PLEASE TAKE FURTHER NOTICE that the Court shall hold a hearing on the
 Motion on the 8th day of September, 2021 at 9:25 a.m., in Courtroom 342, United States
 Courthouse, 600 East First Street, Rome Georgia 30161. The calendar call will be telephonic,
 and the hearing will be held in Judge Ellis-Monro’s virtual hearing room or in person at the option
 of     the    person     appearing.      Please     check     Judge     Ellis-Monro’s      website
 (https://www.ganb.uscourts.gov/content/honorable-barbara-ellis-monro) prior to the hearing for
 information about procedures.

          Your rights may be affected by the Court’s ruling on the Motion. You should read the
 pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case
 (if you do not have an attorney, you may wish to consult one). If you do not want the court to grant
 the relief sought in these pleadings or if you want the court to consider your views, then you and/or
 your attorney must attend the hearing. You may also file a written response to the pleading with
 the Clerk at the address stated below, but you are not required to do so. If you file a written
 response, you must attach a certificate stating when, how and on whom (including addresses) you
 served the response. Mail or deliver your response so that it is received by the Clerk at least two
 business days before the hearing. The address of the Clerk’s Office is Clerk, U.S. Bankruptcy
 Court, 600 East First Street, Rome, GA 30161.

        This 16th day of August, 2021.

                                                JONES & WALDEN LLC
                                                /s/ Leon S. Jones
                                                Leon S. Jones
                                                Georgia Bar No. 003980
                                                699 Piedmont Ave NE
                                                Atlanta, Georgia 30308
                                                (404) 564-9300 Telephone
                                                ljones@joneswalden.com
Case 19-41154-bem         Doc 208    Filed 08/16/21 Entered 08/16/21 17:06:54            Desc Main
                                    Document     Page 2 of 14



                        IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                     ROME DIVISION

     IN RE:
                                                        CHAPTER 11
     AMERICAN BERBER, INC.,
                                                        CASE NO. 19-41154-BEM 1
              Debtor.

                  MOTION TO DISMISS DEBTOR’S CHAPTER 11 CASE
              PURSUANT TO SECTION 1112(b) OF THE BANKRUPTCY CODE

         COMES NOW American Berber, Inc. (“Debtor”), by and through the undersigned counsel,

 and hereby files this “Motion to Dismiss Debtor’s Chapter 11 Case Pursuant to Section 1112(b)

 of the Bankruptcy Code” (the “Motion”). In support of the Motion, Debtor shows the Court as

 follows:

                             SUMMARY OF REQUESTED RELIEF

                                            Jurisdiction

         1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334.

 Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

 proceeding pursuant to 28 U.S.C. § 157(b).

                                            Background

         2.     On May 15, 2019, Howard Johnson, the Debtor’s principal, filed a voluntary petition

 for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

 “Bankruptcy Code”), initiating Case No. 19-41149.




 1
  An Order was entered on August 29, 2019 substantively consolidating the case of American
 Carpet Group, Inc., Case No. 19-41150 with the bankruptcy case of American Berber, Inc., Case
 No. 19-41154.
Case 19-41154-bem        Doc 208     Filed 08/16/21 Entered 08/16/21 17:06:54              Desc Main
                                    Document     Page 3 of 14



        3.    On May 15, 2019, American Carpet Group, Inc. filed a voluntary petition for relief

 under Chapter 11 of Title 11 of the Bankruptcy Code, initiating Case No. 19-41150.

        4.    On May 16, 2019, Debtor filed a voluntary petition under Chapter 11 of Title 11 of

 the Bankruptcy Code, initiating Case No. 19-41154.

        5.     On August 29, 2019, the Court substantively consolidated the cases of American

 Carpet Group, Inc., Case No. 19-41150 with the bankruptcy case of American Berber, Inc., Case

 No. 19-41154 (Doc. No. 63).

                                       Howard Johnson Plan

        6.    On June 10, 2020, Mr. Johnson filed his plan of reorganization (Johnson Doc. No.

 82). The Johnson Plan was amended on July 17, 2020 (Johnson Doc. No. 103) and then amended

 and restated on July 21, 2020 (Johnson Doc. No. 106) (the “Johnson Plan”). The Johnson Plan

 provided for payment in full of Mr. Johnson’s undisputed creditors holding claims of $191,002.37

 (Class 4), and payment in full of any disputed creditors if there was a finally allowed claim in such

 creditor’s favor. This included Joseph Farless (Class 5) and Mitch Smith (Class 6). All Class 4

 creditors voted in favor of the Johnson Plan and Mr. Farless voted in favor of the Johnson Plan

 (Johnson Doc. No. 105) (certification of ballots).

        7.    On July 23, 2020, the Court confirmed the Johnson Plan. (Johnson Doc. No. 107).

        8.    On October 7, 2020, Mr. Johnson filed an Application for Final Decree. (Johnson

 Doc. No. 122).

        9.    The Court granted the Final Decree on November 16, 2020 (Johnson Doc. No. 126)

 and the case was closed. 2



 2
  Joseph Farless filed a Motion to Reopen Howard E. Johnson’s Chapter 11 Bankruptcy Case on
 July 26, 2021. (Johnson Doc. No. 128). Mr. Johnson objected to such motion, as it is untimely,
 and even if the allegations in such motion are correct, which Mr. Johnson disputes, the Court could
Case 19-41154-bem        Doc 208    Filed 08/16/21 Entered 08/16/21 17:06:54            Desc Main
                                   Document     Page 4 of 14



                                  Smith Adversary Proceeding

        10.   On November 7, 2019, Debtor and Mr. Johnson filed an adversary proceeding

 against James Mitchell Smith, adversary proceeding no. 19-4230.

        11.   The Court approved a settlement of this adversary proceeding on July 20, 2021,

 whereby Mr. Smith would make a payment to Debtor’s estate of $37,500 and all parties would

 include mutual releases, including a waiver by Mr. Smith of any claim under Section 502(h) of the

 Bankruptcy Code against either American Berber or Mr. Johnson. (Doc. No. 188).

        12.   The parties stipulated to dismissal with prejudice in accordance with that settlement

 (Adv. Proc. No. 19-4230, Doc. No. 65).

                                 Farless Adversary Proceeding

        13.   On May 15, 2019, Mr. Johnson removed from the Superior Court of Gordon County,

 Georgia to this Court the case of Joseph Farless v. Howard E. Johnson, individually and d/b/a

 American Extruders, American Berber, Inc. and American Carpet Group, Inc., initiating

 Adversary Proceeding No. 19-4027 (the “Farless Adversary”).

        14.   Mr. Farless sought an emergency motion to enforce the temporary restraining order

 entered by the Superior Court (Farless Adversary Doc. No. 7) but later voluntarily withdrew such

 request (Farless Adversary Doc. No. 13).

        15.   Both Mr. Farless’ and Mr. Johnson’ depositions have been taken, discovery is closed,

 and the pre-trial order was entered on May 5, 2020 (Doc. No. 38).

        16.   By the request of the parties, mediation was conducted on the Farless Adversary.

 Such mediation was not successful.




 not grant substantive relief. (Johnson Doc. No. 131). The hearing on such motion is currently
 scheduled for August 25, 2021 at 9:25 am.
Case 19-41154-bem         Doc 208    Filed 08/16/21 Entered 08/16/21 17:06:54            Desc Main
                                    Document     Page 5 of 14



                                    Current Status of This Case

         17.   On October 12, 2020, Debtor filed its Disclosure Statement (Doc. No. 112) and Plan

 of Reorganization (Doc. No. 113). Such Disclosure Statement was supplemented and such Plan

 was modified on January 14, 2021 (Doc. Nos. 139 and 140).

         18.   On November 17, 2020, the United States Trustee filed a Motion for Appointment of

 a Chapter 11 Trustee or Examiner (Doc. No. 119). On February 25, 2021, the Court granted the

 request for appointment of an examiner (Doc. No. 147). Gary Murphy was appointed as Examiner

 (Doc. No. 148).

         19.   On June 11, 2021, the Examiner filed his Final Report.

         20.   On July 22, 2021, the United States Trustee filed a motion to convert case to Chapter

 7 or alternatively for the appointment of a Chapter 11 Trustee (Doc. No. 190). The Court set such

 motion for evidentiary hearing on September 1, 2021.

         21.   Debtor requests the Court dismiss Debtor’s case pursuant to 11 U.S.C. §1112(b).

                                  STATUTORY PREDICATES

         22.   Under Section 1112(b) of the Bankruptcy Code, a court may dismiss a debtor’s

 Chapter 11 case “for cause.” 11 U.S.C. § 1112(b); In re Albany Partners, Ltd., 749 F.2d 670, 674

 (11th Cir. 1984); In re Blunt, 236 B.R. 861, 864 (Bankr. M.D. Fla. 1999). Section 1112(b) states,

 in pertinent part:

                        (b)…on request of a party in interest, and after notice and a
                        hearing, the court shall…dismiss a case under this
                        chapter…for cause…

 11 U.S.C. § 1112(b). A determination of cause is made by the court on a case-by-case basis. See

 Albany Partners, 749 F.2d at 674. In addition, a bankruptcy court is not required to explain its

 reasons for dismissal in detail because such decisions are particularly delegated to the bankruptcy
Case 19-41154-bem        Doc 208    Filed 08/16/21 Entered 08/16/21 17:06:54              Desc Main
                                   Document     Page 6 of 14



 court’s sound discretion. See In re Camdon Ordnance Mfg. Co. of Arkansas, Inc., 1999 WL

 587790, at *2 (Bankr. E.D. Pa. 1999) (citing In re Atlas Supply Corp., 837 F.2d 1061, 1063 (5th

 Cir. 1988)). Therefore, it is clear that the Court is authorized to dismiss the Debtor’s Chapter 11

 case upon a showing of “cause.”

        23.   The legislative history of Section 1112(b) indicates that a court has wide discretion

 to use its equitable powers to dispose of a debtor’s case. H.R.Rep. No. 595, 95th Cong., 1st Sess.

 405 (1977); S.Rep. No. 989, 95th Cong., 2d Sess. 117 (1978), reprinted in 1978 U.S.C.C.A.N.

 5787, see also In re Preferred Door Co., 990 F.2d 547, 549 (10th Cir. 1993) (a court has broad

 discretion to dismiss a bankruptcy case); In re Sullivan Cent. Plaza I, Ltd., 935 F.2d 723, 728 (5th

 Cir. 1991) (determination of whether cause exists under Section 1112(b) “rests in the sound

 discretion” of the bankruptcy court); In re Koerner, 800 F.2d 1358, 1367 & n. 7 (5th Cir. 1986)

 (bankruptcy court is afforded “wide discretion” under Section 1112(b); Albany Partners, 749 F.2d

 at 647. For reasons more fully explained below, the Court should use its grant of broad authority

 to dismiss the Debtor’s Chapter 11 case.

        24.   Section 1112 provides a nonexclusive list of grounds for dismissal. 11 U.S.C. § 1112;

 Frieouf v. U.S., 938 F.2d 1099, 1102 (10th Cir. 1991) (Section 1112’s list is non-exhaustive);

 Blunt, 236 B.R. at 864. Cause for dismissal of bankruptcy case is not limited to examples

 enumerated in 11 USCS § 1112 but is a matter of discretion for court. In re Mid-Valley Aggregates,

 Inc. 49 BR 498 (Bankr. D. N.D. 1985).

        25.   Courts have found cause for dismissal where no bankruptcy purpose would be served

 by the continuation of the case. See In re Forum Health, 444 B.R. 848, (Bankr. N.D. Oh. 2011).

 Thus, the Court may dismiss the Debtor’s Chapter 11 case where it is reasonably shown that there

 is no bankruptcy purpose served by continuation of the bankruptcy.
Case 19-41154-bem             Doc 208      Filed 08/16/21 Entered 08/16/21 17:06:54           Desc Main
                                          Document     Page 7 of 14



          26.    Dismissal of this case will not affect James Mitchell Smith, as any claim held by Mr.

 Smith has been resolved and released in the settlement agreement approved by the Court, as

 discussed above.

          27.    Dismissal of this case will not affect Joseph Farless, as any claim held by Mr. Farless,

 as finally allowed by the Court in the Farless Adversary will be paid in full under the Johnson

 Plan.

          28.    Creditors who have filed proofs of claims are:

                        Creditor                                  Claim No. Amount
                        W.W. Grainger, Inc.                            1         $0.00 3
                        Averitt Express                                2         $79.20
                        The McCurry Law Firm, LLC                      3         $0.00 4
                        Whitfield Electric Motor Sales                 4     $12,598.84
                        Georgia Machine                                5      $4,465.00
                        Osterman Propane LLC                           6        $875.58
                        H&H Sales Inc.                                 7      $2,533.47
                        Oerlikon                                       8     $11,788.93
                        IRS                                            9     $30,345.76
                        Metal Crafters AG, Inc.                       10      $6,474.95
                        First Source Worldwide, LLC                   11      $5,545.06
                        ProGlobal Products LLC                        12      $5,690.92
                        Marketing Alliance Group Inc.                 13        $750.00
                        Bill Smitherman CPA LTD                       14      $5,050.00
                        eShipping LLC                                 15     $18,918.27
                        Southeastern Freight Lines                    16    withdrawn*
                        Fastenal Company                              17        $252.46
                        FILPA USA, Inc.                               18     $65,235.72
                        Lawson Electric Co., Inc.                     19     $19,886.00
                        Camden Flooring Co.                           20    $261,730.00
                        Joseph Farless                                21         $0.00 5
                        Caylor Industrial Sales, Inc.                 22        $269.21
                        ADD-BAC                                       23          $0.00
                        Tom Mathis                                    24         $0.00 6

 3
   To be paid in full under the Johnson Plan.
 4
   To be paid in full under the Johnson Plan.
 5
   To be paid in full under the Johnson Plan if a final claim is determined by the Court.
 6
   To be paid in full under the Johnson Plan.
Case 19-41154-bem               Doc 208      Filed 08/16/21 Entered 08/16/21 17:06:54            Desc Main
                                            Document     Page 8 of 14



                          Creditor                           Claim No. Amount
                          Georgia Power Company                  25        $0.00 7
                          TN Dept of Labor - Bureau of
                          Unemployment Ins                       26          $1,053.58
                          Polymer Solutions Group
                          Finance, LLC                           27         $79,980.18
                          Total                                            $533,523.13


            29.    As the Examiner highlights in his report, Debtor has been unable to continue

 operating and has ceased operations. Debtor agreed with Examinate that there is no viable prospect

 of reorganization or of continued operations.

            30.    Current outstanding administrative expenses exceed any available assets of the estate.

            31.    Debtor believes that the liquidation value of the assets will not be sufficient to pay all

 such administrative claims in full.

            32.    Accordingly, Debtor does not anticipate that there will be anything for unsecured,

 non-priority creditors after administrative expenses are paid. The Debtor does not need to continue

 to incur the administrative costs of continuing in bankruptcy, as such will not serve any bankruptcy

 purpose.

            33.    Appointment of a Chapter 7 trustee or a Chapter 11 trustee will merely add an

 additional layer of administrative expenses to this case.

            34.    Dismissal of Debtor’s Chapter 11 case is preferred in this instance because the

 administrative costs associated with Debtor’s estate remaining in a Chapter 11 case or the

 appointment of a Chapter 7 trustee would be significant and unnecessary.




 7
     To be paid in full under the Johnson Plan.
Case 19-41154-bem           Doc 208    Filed 08/16/21 Entered 08/16/21 17:06:54            Desc Main
                                      Document     Page 9 of 14



                                                  NOTICE

         35.   Notice of this Motion shall be given to (a) the Office of the United States Trustee and

 (b) all creditors and (c) all parties in interest.

                                              CONCLUSION

         WHEREFORE, the Debtor respectfully requests that this Court enter an Order (a)

 dismissing the Debtor’s Chapter 11 case under Section 1112(b) of the Bankruptcy Code, and (b)

 granting such other and further relief as this Court deems just and proper.

         Respectfully submitted this 16th day of August, 2021.

                                                       JONES & WALDEN LLC

                                                       /s/ Leon S. Jones
                                                       Leon S. Jones
                                                       Georgia Bar No. 003980
                                                       Attorney for Debtor
                                                       699 Piedmont Ave NE
                                                       Atlanta, Georgia 30308
                                                       (404) 564-9300 Telephone
                                                       (404) 564-9301 Facsimile
                                                       ljones@joneswalden.com
Case 19-41154-bem       Doc 208 Filed 08/16/21 Entered 08/16/21 17:06:54               Desc Main
                               Document    Page 10 of 14



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

  IN RE:
                                                      CHAPTER 11
  AMERICAN BERBER, INC.
                                                      CASE NO. 19-41154-BEM
           Debtor.

                                CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2021, the Motion to Dismiss Debtor’s Chapter 11 Case
 Pursuant to 1112(b) of the Bankruptcy Code and Notice of Hearing for Debtor’s Motion to Dismiss
 Debtor’s Chapter 11 Case Pursuant to 1112(b) of the Bankruptcy Code electronically filed using
 the Bankruptcy Court’s Electronic Case Filing program, which sends notices of and accompanying
 links to the Notice and Motion to the following parties who have appeared in this case under the
 Bankruptcy Court’s Electronic Case Filing Program:

    •   Matthew R. Brooks matthew.brooks@troutmansanders.com
    •   Erich N. Durlacher edurlach@burr.com, awyatt@burr.com
    •   Timothy M. Gibbons tgibbons@chamblisslaw.com, jgranillo@chamblisslaw.com
    •   Michael D. Hurtt
        hurttnotices@windstream.net;hurttecfnotices@gmail.com;G17451@notify.cincompass.c
        om
    •   David W. Johnson david@hurttlaw.com,
        david.johnson8@gmail.com;G17451@notify.cincompass.com
    •   Lindsay P. S. Kolba lindsay.p.kolba@usdoj.gov
    •   Vanessa A. Leo ustpregion21.at.ecf@usdoj.gov, Vanessa.A.Leo@usdoj.gov
    •   Jeffrey W. Maddux jmaddux@chamblisslaw.com,
        lthreadgill@chamblisslaw.com;mculp@chamblisslaw.com;sbarham@chamblisslaw.com;
        gfairbanks@chamblisslaw.com;ttucker@chamblisslaw.com;gchambers@chamblisslaw.c
        om;cgarrett@chamblisslaw.com
    •   Gary M. Murphey murphey@rfslimited.com
    •   Martin P. Ochs martin.p.ochs@usdoj.gov
    •   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
    •   Thomas D. Richardson Tdr82454@gmail.com;TRichardson@Brinson-Askew.com
    •   Thomas R. Walker thomas.walker@fisherbroyles.com
    •   Stuart Freeman Wilson-Patton agbankgeorgia@ag.tn.gov, Stuart.Wilson-
        Patton@ag.tn.gov
    •   Adolyn C. Wyatt dsteiger@burr.com


        I further certify that I served a true and correct copy of the foregoing Motion to Dismiss
 Debtor’s Chapter 11 Case Pursuant to 1112(b) of the Bankruptcy Code and Notice of Hearing by
Case 19-41154-bem       Doc 208 Filed 08/16/21 Entered 08/16/21 17:06:54               Desc Main
                               Document    Page 11 of 14



 depositing a copy of the same in the United States Mail postage prepaid on all parties referenced
 on the attached mailing matrix and on the parties listed below.

         Southeastern Freight Lines Inc           Jesse Vaughn
         PO Box 1691                              109 West Hicks Street
         Columbia, SC 29202                       Calhoun, GA 30701

  This 16th day of August, 2021.

                                                  JONES & WALDEN LLC

                                                  /s/ Leon S. Jones
                                                  Leon S. Jones
                                                  Georgia Bar No. 003980
                                                  Attorney for Debtor
                                                  699 Piedmont Ave NE
                                                  Atlanta, Georgia 30308
                                                  ljones@joneswalden.com
              Case 19-41154-bem   Doc 208 Filed 08/16/21 Entered 08/16/21 17:06:54 Desc Main
Label Matrix for local noticing        ADD-BAC
                                          Document   Page 12 of 14        American Berber, Inc.
113E-4                                 PO Box 665                         PO Box 430
Case 19-41154-bem                      Dalton, GA 30722-0665              Calhoun, GA 30703-0430
Northern District of Georgia
Rome
Mon Aug 16 16:07:24 EDT 2021
Auto Plus Auto Parts                   Averitt Express                    Barr Credit Services
424 S Wall St                          PO Box 3166                        5151 E Broadway Blvd
Calhoun, GA 30701-2432                 Cookeville TN 38502-3166           Suite 800
                                                                          Tucson, AZ 85711-3775


Bill Smitherman CPA LTD                Braun’s Express
706 S Thornton Ave                     10 Tandem Way
Suite A                                Hopedale, MA 01747-1544
Dalton, GA 30720-8212


Burr & Forman LLP                      Calhoun LP Gas                     Calhoun Wholesale Supply
171 17th Street NW                     1600 Hwy 41 South, SE              200 West Line Street
Suite 1100                             Calhoun, GA 30701-3621             Calhoun, GA 30701-1816
Atlanta, GA 30363-1029


Camden Flooring Co.                    Carpet Capital Fire Protection     Caylor Industrial Sales, Inc
1300 Route 38                          PO Box 3325                        PO Box 4659
Cherry Hill, NJ 08002-2863             Dalton, GA 30719-0325              Dalton, GA 30719-1659



                                       Christopher Carr                   D & W Paper Tube Inc
                                       Attorney General of Georgia        PO Box 1484
                                       40 Capitol Square SW               245 Duvall Road
                                       Atlanta, GA 30334-9057             Chatsworth, GA 30705-2066


Delta Distribution                                                        FILPA USA, Inc.
5633 52nd Street SE                                                       Beth E. Rogers
Grand Rapids, MI 49512-9600                                               100 Peachtree Street, Suite 1950
                                                                          Atlanta, GA 30303-1919


Joseph Farless                         Fastenal                           Fastenal Company
Hixson, TN 37343                       145 Marine Drive SE                2001 Theurer Blvd.
                                       Calhoun, GA 30701-3689             Winona, MN 55987-9902



First Source Worldwide, LLC            Georgia Department of Labor        (p)GEORGIA DEPARTMENT OF REVENUE
1524 S Commerical St                   Mark Butler                        COMPLIANCE DIVISION
Neenah, WI 54956-4999                  148 Andew Young Int. Ste 900       ARCS BANKRUPTCY
                                       Atlanta, GA 30303-1733             1800 CENTURY BLVD NE SUITE 9100
                                                                          ATLANTA GA 30345-3202

Georgia Machine
145 Gee Road
Calhoun, GA 30701-8808
              Case 19-41154-bem   Doc 208 Filed 08/16/21 Entered 08/16/21 17:06:54 Desc Main
Grady Stafford                         Greenville
                                          DocumentColorants Page 13 of 14 Gregory Kinnamon
PO Box 907                             90 Patterson Street                    P.O. Box 6178
Resaca, GA 30735-0907                  New Brunswick, NJ 08901-2109           Dalton, GA 30722-6178



H&H Sales Inc.                         Holston Gases
dba Morgan Lee Supply                  380 Hollywood Drive
David Houston                          Dalton, GA 30721-9022
2590 Abutment Rd.
Dalton, GA 30721-4884

Internal Revenue Service               Internal Revenue Service
P. O. Box 7346                         Central Insolvency Office
Philadelphia, PA 19101-7346            401 W. Peachtree St., NW
                                       Atlanta, GA 30308


                                       Joseph Farless                         Lawson Electric Co., Inc.
                                       7586 Nelson Spur Road                  Attn: Treena Hixon
                                       Hixson, TN 37343-1892                  409 Spring Street
                                                                              Chattanooga, TN 37405-3848


                                                                              Marketing Alliance Group Inc.
                                                                              c/o Barr Credit Services
                                                                              Suite 800
                                                                              5151 E. Broadway Blvd.
                                                                              Tucson AZ 85711-3775

Mayer                                                                         McMaster-Carr Supply Company
P.O. Box 896537                                                               1901 Riverside Parkway
Charlotte, NC 28289-6537                                                      Douglasville, GA 30135-3150



Metal Crafters                                                                Morgan Lee Supply
PO Box 451                                                                    2590 Abutment Road
50 Pannell Drive                                                              Dalton, GA 30721-4884
Chatsworth, GA 30705-0451


Motion Industries                                                             Oerilkon
305 Lakeland Road SE                                                          8801 South Boulevard
Dalton, GA 30721-1958                                                         Charlotte, NC 28273-6931



                                                                              Osterman Propane LLC
                                                                              PO Box 29
                                                                              Whitinsville, MA 01588-0029



Phoenix Chemical Company LLC           Polymer Solutions Group Finance, LLC   ProGlobal Products LLC
202 Gee Street                         d/b/a Phoenix Chemical Company         Coface North America Insurance Company
Calhoun, GA 30701-8807                 Matthew G. Roberts                     650 College Road East, Suite 2005
                                       600 Peachtree St, NE Ste 3000          Princeton, NJ 08540-6779
                                       Atlanta, GA 30308-2305
              Case 19-41154-bem       Doc 208 Filed 08/16/21 Entered 08/16/21 17:06:54 Desc Main
ProGlobal Products LLC                       Document    Page 14 of 14        Robert G. McCurry
P.O. Box 1432                                                                         402 N. Selvidge Street
Dalton, GA 30722-1432                                                                 Dalton, GA 30720-3127



Rockholt Equipment Inc                     Santek Waste Services                      Secretary of the Treasury
PO Box 873                                 PO Box 180600                              15th & Pennsylvania Avenue, NW
Dalton, GA 30722-0873                      Chattanooga, TN 37406-7600                 Washington, DC 20200



                                           Southeastern Freight Lines                 Steven Kudatzky
                                           PO Box 1691                                8000 Sagemore Drive, Suite 8302
                                           Columbia, SC 29202-1691                    Sagemore Corporate Center
                                                                                      Marlton, NJ 08053-3941


                                           Techmer PM Polymer Modifiers               The McCurry Law Firm, LLC
                                           PO Box 741651                              402 N. Selvidge Street
                                           Atlanta, GA 30374-1651                     Dalton, GA 30720-3127



Thomas Mathis
213 Cabin Creek Ct
Woodstock, GA 30189-2528



Tom Mathis                                 U. S. Securities and Exchange Commission   U.S. Attorney General
c/o Michael D. Hurtt                       Office of Reorganization                   U.S. Department of Justice
Hurtt & Johnson, LLC                       Suite 900                                  950 Pennsylvania Ave NW
PO Box 1304                                950 East Paces Ferry Road, NE              Washington, DC 20350-0001
Dalton, GA 30722-1304                      Atlanta, GA 30326-1382

U.S. Attorney                              UPS                                        United States Attorney
600 Richard Russell Building               PO Box 7247-0244                           Northern District of Georgia
75 Ted Turner Drive, SW                    Philadelphia, PA 19170-0001                75 Ted Turner Drive SW, Suite 600
Atlanta, GA 30303-3315                                                                Atlanta GA 30303-3309


United States Postal Service                                                          W.W. Grainger, Inc.
PO Box Fee Payment                                                                    401 S Wright Rd W43.C37
Calhoun, GA 30701                                                                     Janesville WI 53546-8729



Xpress Global Systems                      Watkins & Shepard Trucking Inc.            Waycaster & Allred
P.O. Box 24628                             P.O. Box 775413                            P.O. Box 628
Chattanooga, TN 37422-4628                 Chicago, IL 60677-5413                     Dalton, GA 30722-0628



(p)CAROL HICKS                             Xpress Paper & Chemical LLC                ESHIPPING LLC
ATTN WHITFIELD ELECTRIC MOTOR SALES        PO Box 804                                 ATTN ESHIPPING
926 E MORRIS ST                            Calhoun, GA 30703-0804                     10812 NW HIGHWAY 45
DALTON GA 30721-3558                                                                  PARKVILLE MO 64152-3112
